                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                     7:19-CR-8-B0-1

 UNITED STATES OF AMERICA                        )
                                                 )
                v.                               )                    ORDER
                                                 )
 GUADALUPE HERNANDEZ,                            )
                                                 )
                Defendant.                       )


       This case comes before the court on the defendant's motion (D.E. 45) to seal the documents

at docket entries 44 and 44-1. For good cause shown based on the facts and reasons stated in the

document at docket entry 44, the motion is GRANTED, and the Clerk is DIRECTED to seal the

documents at docket entries 44 and 44-1 until such time as unsealed by the court.

       SO ORDERED, this 4th day of March 2019.         ~




                                                     Jam E. Gates
                                                     United States Magistrate Judge
